Greenblott, J.
Appeal *856from a decision of the Unemployment Insurance Appeal Board, filed May 29, 1969, disqualifying claimant from unemployment insurance benefits. The board reversed the decision of the Referee and sustained the revised initial determination of the Industrial Commissioner ruling claimant ineligible to receive benefits on the ground that he was not available for employment. The board found: “The pattern of claimant’s work history shows lay offs during the winter season when he receives benefits, and re-hiring in the spring. He left for Florida with his wife and stayed at hotels and motels in various cities in Florida during the period in issue. His efforts to find employment throughout this period were neither active nor diligent. They were few in number and did not demonstrate that claimant had a real attachment to the labor market. Claimant was not available for employment during the period in issue.” Whether a claimant is available for employment is a question of fact for the board’s determination which must be upheld if its findings are supported by substantial evidence. {Matter of Zaput [Catherwood'], 25 A D 2d 903.) Since there is substantial evidence to sustain the board’s decision on the question of availability, we may not disturb the board’s determination. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Greenblott, J.